DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 8, 2021 has been entered.

Response to Amendment
Claims 24, 34, , and 43 have been amended.  Claims 1-23 have been previously canceled.  Claims 24-43 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant’s arguments with respect to claims 24-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Nevertheless, a response is provided below in bold where appropriate.

Applicant argues 35 USC §101 Rejection, starting pg. 9 of Remarks (footnotes omitted):

Il. Advisory Action

In the Advisory Action dated September 21, 2021, the Examiner maintained the rejections under § 101 and asserted that, unlike U.S. Application No. 15/355,030, “(t]he instant claims are much broader than the parent claims, where the parent claims included many claim elements that the instant claims do not.” Advisory Action, PTOL-303 at 2. Applicant respectfully traverses. Notwithstanding, to advance prosecution and without acceding to the propriety of the rejections, Applicant amends claims 24, 34, and 43 to recite: “determin[ing], by the mobile device, an integration of the extension into the platform application based on the received configuration data, without updating the platform application.”

Applicant submits that the amended claims recite eligible subject matter for at least for the reasons identified by the Examiner in the parent to this application (U.S. Application No. 14/072,133):

Only Alice 101 rejection was pending in the previous action and applicant overcame the rejection for the following reasons: . . . applicant amended the claims to make the elements of the claims necessarily rooted in computer technology. Secondly, amendments made to the claims (e.g . ... cloud server .... web-based platform application ... wherein deploying the service extension to the client device includes providing real-time availability to the service extension on the client device without updating the web-based platform application ...") viewed in combination was "significantly more", therefore the amendments made by applicant overcame the 101 rejection and 101 rejection was withdrawn.

For these reasons claims 25, 37, 38, and 44 are deemed to be allowable, and claims 26-35 and 39-43 are allowed by dependency on an allowed claim. 

Notice of Allowance (U.S. Application No. 14/072,133) dated July 29, 2016. The claims in that case recited, inter alia, “configures, based on. . . initialization data and... configuration data, the service extension for use with the web-based platform application,” and “deploys the service extension to the client device, . . . includ[ing] providing real-time availability to the service extension on the client device without updating the web-based platform application.” Applicant respectfully requests withdrawal of the rejections.

Respectfully, the instant claims are much broader than the parent claims and are not the same.  Also, each case is examined separately.  The rejection is respectfully modified but maintained based on the claim amendments.

Applicant argues 35 USC §103 Rejection, starting pg. 11 of Remarks:

Applicant’s Amendments have resulted in a new prior art rejection, rendering their arguments moot.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 24-43 are directed to a method, system, or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 24 as the claim that represents the claimed invention for analysis and is similar to system Claim 34 and product Claim 43.  Claim 24 recites the limitations of:
A method for interacting with a platform application performed at a mobile device, the method comprising:
sending, from a mobile device to a cloud platform comprising one or more web servers connected via a network, a request for an extension associated with a platform application on the mobile device, the request including data associated with the mobile device and the platform application, and user-identifying information associated with a user of the mobile device, and information identifying a service provider associated with the extension;
receiving, based on the request, data associated with the extension from the cloud platform, including configuration data;
determining, by the mobile device, an integration of the extension into the platform application based on the received configuration data, without updating the platform application; and
displaying, based on the determined integration and at the mobile device, the extension within the platform application, wherein the displayed extension comprises an interface configured to receive a user input and initiate a request for data from the service provider via the cloud platform.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as commercial or business interaction or managing relationships or interactions (e.g. between a service provider and a user, sending a request for an extension with user-identifying information and information identifying a service provider, initiate a request for data from the service provider), as well as activity between a person and a computer (MPEP 2106.04(a)(2) II).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction or managing relationships or interactions between parties, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: mobile device, web servers, network (Claim 24); a mobile device, storage device, processor, web servers, network (Claim 34); and computer-readable storage device, processor, mobile device, web server, and network (Claim 43). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  
The cloud can comprise a web server, which is also just a computer.  See Applicant’s specification para. [004] and mobile devices being various existing technology of tablets and smartphones, and para. [042] of using a general purpose computer.  
The determining by the mobile device an integration of the extension into the platform application is recited at a high level of generality, without incorporating any technical explanation as to an integration.  The integration itself never even happens.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 24, 34, and 43 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
ep 2B: NO. The claims do not provide significantly more)  
Dependent claims 25-33 and 35-42 further define the abstract idea that is present in their respective independent claims 24 and 34 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims just limit the abstract idea itself and do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the 

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-43 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2007/0214454 to Edwards et al. in view of Pub. No. US 2011/0296412 to Banga et al.
Regarding claims 24 and 34:
(claim 24) A method for interacting with a platform application performed at a mobile device, the method comprising:

sending, from a mobile device to a cloud platform comprising one or more web servers connected via a network, a request for an extension associated with a platform application on the mobile device, the request including data associated with the mobile device and the platform application, and user-identifying information associated with a user of the mobile device, and information identifying a service provider associated with the extension;

{From Applicant’s specification regarding extensions…
“In an exemplary embodiment, platform application 402 may be configured as a financial institution (e.g., banking) application. Platform application 402 may be configured to provide financial services to a consumer via hosting of one or more extensions 406. Extensions 406 may include one or more programs configured to be executed by processor 404 to make one or more services available within platform application 402. Extensions 406 may be pluggable software components configured to be loaded for use within platform application 402. For example, extensions 406 may be “plug-and-play” services that may be deployed over the air (e.g., via wireless carrier network 105) and accessed via platform application 402 with immediate availability. In this way, extensions 406 may be provided to mobile device 106 and platform application 402 in real-time, without updating of the platform application 402. Similarly, extensions 406 may be removed or deactivated (i.e., unplugged) such that they are no longer accessible via platform application 402.” [055]

Therefore pluggable software components or plug-and-play are extensions.}

Edwards et al. teaches:
Example of a server (cloud platform) for wireless communication…
“A wireless data access architecture according to a first embodiment of the present invention is shown in the block diagram of FIG. 1 (including subparts 1A and 1B). Generally, an "architecture" may refer to a server (e.g., a server at a data service provider) and components operating on the server and/or a wireless device. The architecture depicted in FIG. 1 includes a data service provider 110 (Handmark.com) in communication with a plurality of wireless devices 120 via a wireless communication link (e.g., wireless Internet). Additionally, the data service provider 110 may be in communication with one or more content providers 100 via a hardwired or wireless communication links (e.g., native Internet). This wireless data access architecture may be used with one or more of various embodiments of the present invention, with or without the noted processing capabilities summarized in FIG. 1B. Exemplary embodiments using this wireless data access architecture are described in greater detail below.” [0023]

Access data using wireless (mobile) device to request (therefore sending a request) for software component (platform application) of a weather report from a service provider…
“A method of presenting data for a software component on a wireless device 120 that takes advantage of a reduction in the amount of data transmitted between the wireless device 120 and the data service provider 110 is shown in the flow chart of FIG. 3. In particular, in step 310 data is accessed using the wireless device 120. Step 310 may comprise, for example, a user initiating a request for the weather report 200 shown in FIG. 2. To present the weather report 200 to the user, data must be provided by the data service provider 110 to the wireless device 120. This data can be divided into a first type and a second type as described below.” [0045]

Where the component may be a plugin (extension)…
“…Thus, it should be appreciated that the terms plugin and channel may be construed as data management sub routines of a higher level program referred to as an application…” [0022]

User preferences and data determined from prior usage of a wireless device by the user (user-identifying information) and location (data associated with mobile device location)…
“As described above, the wireless device 120 and/or the data service provider 110 may identify the first data type and second data type--e.g., as a result of interaction between the wireless device 120 and server at the data service provider 110. Preferably, step 320 is performed automatically on or by the wireless device 120, and communicated to the data service provider 110 as part of a request for data from the data service provider 110 that corresponds to the first data type. It is further contemplated, however, to provide user related data as part of step 320. User related data may include, for example: (i) user preferences expressly set by the user in an application on the wireless device 120; (ii) data determined from prior usage of an application or wireless device 120 by the user; (iii) data available from other applications on the wireless device 120 (such as location); or (iv) a combination of one or more of (i)-(iii). To illustrate, the wireless device 120 may provide a list of data available for presentation to the user, such as a listing of movie theaters with a given radius of the wireless device 120. The user may then select a subset of the list of data available, such as the user's preferred two movie theaters. The first data type then comprises the selected data (e.g., movie listings corresponding to the selected two movie theaters) and excludes the unselected data (e.g., movie listings corresponding to the other movie theaters). Other techniques for identifying the first and second data types are also contemplated.” [0047]

Contact the data service provider via communication link (therefore information identifying the service provider)…
“Once the first and second data types have been identified in step 320, the wireless device 120 (and/or system generally) then retrieves in step 330 data corresponding to the first data type from the data service provider 110. As an example, the wireless device 120 may contact the data service provider 110 via the wireless communication link, and request data corresponding to the first data type. The data service provider 110 may authenticate the contact from the wireless device 120 and maintain the contact (e.g., manage the wireless communication link) for the duration of communications between the data service provider 110 and the wireless device 120.” [0048] Inherent with contact the service provider is information identifying the service provider.

Where the weather report is a plugin (extension)…
“To more fully illustrate this transmitted data minimization concept, an exemplary weather report plugin/channel 200 is shown in FIG. 2. This weather report may comprise, for example, a presentation on a wireless device 120 where a user has accessed the weather report for a given location using the wireless device 120. The icons 210 for various weather conditions (e.g., rain, snow, cloudy, sunny, etc.) and the page formatting information or template (e.g., where the icon appears in relation to the high and low temps, etc.) may be stored on the wireless device 120 at a time prior to accessing the weather report. To display the weather report on the wireless device 120, the wireless device 120 then only has to retrieve the forecast data from the data service provider 110 (which may in turn retrieve the forecast data from a content provider 100). In other words, the icons 210 and page formatting information do not have to be transmitted to the wireless device 120 to present the response to the user's request. Thus, the present embodiment achieves a reduction in the amount of data transmitted from the data content provider 110 to the wireless device 120 when a page is accessed, and also achieves a decrease in the amount of time required to respond to the user's request.” [0044]

Another example of  enters the airline name (identifying a service provider)…
“Preferably, when the flight plugin/channel is launched it defaults to display the "Find a Flight by Flight Number" screen shown in FIG. 6A, and the date defaults to today's date. The user selects the date and enters the airline code and flight number to search for a flight. If the user does not know the airline code the user can press the "Lookup" button which will display the airline code lookup page. The user then enters the airline name, then presses the search button to retrieve a list of airlines shown in FIG. 6B. The user will select an airline and press the "OK" button which will take them back to the find a flight page with the airline code populated. The user will press the "Search" button to search for the flight information requested.” [0087]

See Cloud and Extension below.

receiving, based on the request, data associated with the extension from the cloud platform, including configuration data;

Data provided (receiving data) for the weather report (plugin therefore extension) from the service provider (therefore cloud platform)…
“A method of presenting data for a software component on a wireless device 120 that takes advantage of a reduction in the amount of data transmitted between the wireless device 120 and the data service provider 110 is shown in the flow chart of FIG. 3. In particular, in step 310 data is accessed using the wireless device 120. Step 310 may comprise, for example, a user initiating a request for the weather report 200 shown in FIG. 2. To present the weather report 200 to the user, data must be provided by the data service provider 110 to the wireless device 120. This data can be divided into a first type and a second type as described below.” [0045]

Example of evaluate data type and re-categorize status/update information (therefore configuration data)…
“In step 320, the wireless device 120 (or application running on the wireless device 120) and/or the data service provider 110 identifies a first data type and a second data type used by the wireless device 120 to present the requested information. The first data type comprises data that must be retrieved from the data service provider 110. As an example, the first data type may comprise needed status/update information (e.g., the weather conditions for a given day). The second data type comprises necessary data that has already be retrieved by the wireless device 120, or that is otherwise present on the wireless device 120. As an example, the second data type may comprise application files, icons 210, etc. as previously described. It is further contemplated that the present embodiment may evaluate the first data type and re-categorize "current" status/update information as part of the second data type, as there is no need to update previously retrieved status/update information if the previously retrieved status/update information is already up to date. It is 

Another example of receiving configuration data…
“Upon receipt of the data from the data service provider 110, the wireless device 120 may interpret the data to determine whether any missing elements exist. Interpretation generally refers to an application on the wireless device 120 evaluating the received data to determine what other elements of the display are required (e.g., if the data code means sunny, the application has to determine that and know to display the sun image for that particular day). Missing elements can then be re-requested from the data service provider 110. When the data transmission is completed, the wireless device 120 may close the contact with the data service provider 110. Other forms of performing step 310 are also contemplated.” [0050]

determining, by the mobile device, an integration of the extension into the platform application based on the received configuration data, without updating the platform application; and
{From Applicant’s specification regarding without updating the platform application…
“In an exemplary embodiment, platform application 402 may be configured as a financial institution (e.g., banking) application. Platform application 402 may be configured to provide financial services to a consumer via hosting of one or more extensions 406. Extensions 406 may include one or more programs configured to be executed by processor 404 to make one or more services available within platform application 402. Extensions 406 may be pluggable software components configured to be loaded for use within platform application 402. For example, extensions 406 may be “plug-and-play” services that may be deployed over the air (e.g., via wireless carrier network 105) and accessed via platform application 402 with immediate availability. In this way, extensions 406 may be provided to mobile device 106 and platform application 402 in real-time, without updating of the platform application 402. Similarly, extensions 406 may be removed or deactivated (i.e., unplugged) such that they are no longer accessible via platform application 402.” [055]

Therefore pluggable software components or plug-and-play provide extensions without updating the platform application.}

Aware of existence of the plugin (determining an integration of an extension) by a launcher (mobile device) based on plugins, which manage content for a user (therefore have configuration data)…
Plugins typically manage a certain type of content for a user, such as Weather, News, Sports, Movies, 411, and Maps. A plugin may register itself in a registry on the wireless device 120, which allows a launcher (to be described) to be aware of the existence of the plugin and programmatically execute the plugin when desired. A channel typically manages user specified settings of the overall content. As such, channels often are provided as optional entities inside a given plugin. An example is a weather channel that resides in a weather plugin, where the channel is defined by geographic location or forecast type (e.g., 7-day forecast, 2 day detailed forecast, ski report, etc.). Applications comprise groupings of plugins and related channels. Thus, it should be appreciated that the terms plugin and channel may be construed as data management sub routines of a higher level program referred to as an application. As different providers may offer individual applications (with corresponding optional plugins and channels), a launcher may also be provided. A launcher is aware of the existence of applications, plugins and/or channels on a given wireless device, preferably by periodically checking a registry on the wireless device. For discussion purposes, launchers, applications, channels, and plugins (including 3rd party products corresponding to any one of these four) will be referred to collectively as "software components" as they each form one component of the software operable on a wireless device. It is contemplated to use various embodiments of the present invention with other software components, as would be readily understood by those of skill in the art after reading this disclosure.” [0022]

Example of using plugin (which Applicant’s specification teaches does not update platform application) by linking plugin to applications…
“According to another embodiment of the present invention, the wireless device 120 (in particular one or more applications running on the wireless device 120) may be provided with data linking capabilities for integrating one or more of various plugins/channels or applications on the wireless device 120. The phrase "data linking" refers to the wireless device 120 (or application running on the wireless device 120) having the capability to link data between or exchange data with multiple resources on the wireless device 120, including between an application launcher and an application or plugin/channel in an application, between a plugin/channel and another plugin/channel in the same or different application, between an application (or any plugin/channel within the application) and other applications (e.g., 3rd party software) on the wireless device 120, or some combination of these exchanges. This allows a user to seamlessly move from one software component to another where the data used overlaps (e.g. to only have to enter common data once which is forwarded between software components).” [0053]

displaying, based on the determined integration and at the mobile device, the extension within the platform application, wherein the displayed extension comprises an interface 
[No Patentable Weight is given to intended use language of “wherein the displayed extension comprises an interface configured to receive a user input and initiate a request for data…” as the user never inputs a request.]

“To more fully illustrate this concept, data linking between a calendar/address book application and a mapping/driving direction channel/plugin is described below (typically involving data-linking of a channel/plugin to a third-party application). Wireless devices 120 can include mapping/driving direction channels/plugins such as the exemplary mapping/driving direction channel/plugin is shown in FIG. 4 (i.e., FIGS. 4A-4H). Wireless devices 120 can also include calendar/address book applications which include personal information management (PIM) applications, the address book provided in Palm operating system based devices, and the like. Other calendar/address book applications and mapping/driving direction channels/plugins are also contemplated.” [0054]

Example of displaying extension (mapping/driving) on a wireless (mobile) device, with an interface to “AddIt” or “DirectIt” (receive a user input) for mapping/driving direction… 

    PNG
    media_image1.png
    514
    582
    media_image1.png
    Greyscale

Initiates a request to service provider to produce directions…
“By way of example, when the address of the plant for the Kansas City, Mo. visit is displayed originally by pulling up the appointment information in the calendar/address book application, the present embodiment may provide the user with a plurality of navigation and/or interaction options such as links, buttons or menu selection items (MapIt [to channel data linking], AddIt [to 3rd party application data linking], DialIt [to 3rd party application data linking], and/or The DirectIt function automatically loads a driving direction plugin/channel in the application, populates the required fields, and initiates a request to the data service provider 110 to produce directions as will be described in regards to further embodiments below. The AddIt function automatically adds the contact information to the any third-party address book application on the wireless device 120. Finally, the DialIt function automatically dials the telephone number provided in contact information (whether or not the user stored the information in the wireless device's address book) using wireless voice capabilities in the wireless device 120, if available. In all four of these functions, information is linked from the appointment to the follow on applications or channels/plugins--i.e., an application, including the plugins/channels, and other applications on the wireless device 120 are "data linked" to provide the user with more efficiency and greater functionality in the use of the wireless device 120.” [0056]

Cloud and Extensions

Edwards et al. teaches plugins and servers.  They literally do not use the words “cloud” or “extension,” even though Applicant’s disclosure teaches plug and play as extensions and a cloud as a web server, which Edwards does teach.

Banga et al. also in the business of plugins and servers literally teaches cloud and extension:
Server as a “cloud” or web server…
“In an embodiment, client 200 may correspond to a server. Thus, while use of the term "client" in other contexts might exclude an interpretation that includes a server, as broadly used herein, client 200 may be embodied on a wide variety of machines, one example of such being a server. Thus, as the Applicant may be his or her own lexicographer, as used herein, the term client 200 expressly includes a server. For example, non-limiting, illustrative examples of client 200 include a web server, an application server, a file server, and a cloud server. Indeed, implementing embodiments of the invention upon a server may yield many benefits. The micro-virtualization techniques employed by embodiments provide an efficient mechanism for eliminating the risk of executing untrusted code and/or interpreting untrusted data in accordance with different policies to manage such risk. As such, a device, such as a server, which interacts with (a) numerous sources of untrusted code and/or data and/or (b) two or more corporate entities having different policies towards managing the risk of untrusted code and/or data, may benefit from embodiments of the invention.”

Typical PC installs fair amount of software such as plugins and “extensions”…
“In the normal operation of a typical PC, a fair amount of after-market software is installed. Such after-market software installed on a PC generally falls into one of two categories, namely (a) validated software (packages or straight executables) installed by the IT administrator of the PC or (b) end-user installed software (including web browser plugins & extensions, more complex software packages that go through an explicit install phase, and straight executables that can be executed without an explicit installation phase). Note that end-user installed software may be signed (by a verifiable, known vendor) or unsigned.” [0081]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Edwards the ability to use “cloud” and “extension” as taught by Banga et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Banga et al. who teaches there is a fair amount of plugins and extensions for typical PC and the need to deliver them to customers, which cloud or web server would do.

Regarding claims 25 and 35:
The method of claim 24, the method further comprising:
receiving the platform application at the mobile device; and

Edwards et al. teaches:
Transmitted data reduced (receiving) application files…
“A second embodiment of the present invention is directed at reducing the amount of data transmitted between a wireless device 120 and a data service provider 110. More specifically, a reduction in transmitted data may be achieved by (i) increasing the amount of data stored on the wireless device 120 itself (preferably to a maximum amount); and/or (ii) reducing the amount of data provided from data content providers 100 and/or data service provider 110 to the wireless device 120 (preferably to a minimum amount). By way of example, and in contrast to traditional WebPages, application files may be stored on the wireless device 120 rather than being transmitted each time a data source is accessed by the wireless device 120.” [0024]  

storing the platform application at the mobile device.

Storing application files…
“A second embodiment of the present invention is directed at reducing the amount of data transmitted between a wireless device 120 and a data service provider 110. More specifically, a reduction in transmitted data may be achieved application files may be stored on the wireless device 120 rather than being transmitted each time a data source is accessed by the wireless device 120.” [0024]

Regarding claims 26 and 36:
The method of claim 25, wherein the configuration data includes an extensible region in the platform application in which the extension is to be provided.

{From Applicant’s disclosure on “extensible region”…

“Figs. 5A and 5B depict examples of display configurations of mobile
device 106 associated with platform application 402 and extensions 406. Each mobile device 106 may include a user interface 501 configured to be displayed to a user by a display device (e.g., a touchscreen). User interfaces 501 may include a plurality of
extensible regions 502 within a navigation interface. Extensible regions 502 may be containers within the platform application 402 in which extensions 406 may be presented and executed. Extensible regions 502 may include icon regions 503 and tile regions 504. Additional extensible regions 505 may be caused to be displayed after selection of an icon region 503 and/or tile region 504. Extensible regions 505 may also include icon regions 503 and/or tile regions 504 that may be selected for further iterations and functionality of extensions 406.” [060]

Therefore icon and tile regions are extensible regions.}

Edwards et al. teaches:
Example of weather condition icons as part of the application…
“To more fully illustrate this transmitted data minimization concept, an exemplary weather report plugin/channel 200 is shown in FIG. 2. This weather report may comprise, for example, a presentation on a wireless device 120 where a user has accessed the weather report for a given location using the wireless device 120. The icons 210 for various weather conditions (e.g., rain, snow, cloudy, sunny, etc.) and the page formatting information or template (e.g., where the icon appears in relation to the high and low temps, etc.) may be stored on the wireless device 120 at a time prior to accessing the weather report. To display the weather report on the wireless device 120, the wireless device 120 then only has to retrieve the forecast data from the data service provider 110 (which may in turn retrieve the forecast data from a content provider 100). In other words, the icons 210 and page formatting information do not have to be transmitted to the wireless device 120 to present the response to the user's request. Thus, the present embodiment achieves a reduction in the 

	Fig. 2…

    PNG
    media_image2.png
    365
    521
    media_image2.png
    Greyscale


Regarding claims 27 and 37:
The method of claim 26, wherein the extensible region comprises an icon region or a navigation region.

Edwards et al. teaches:
Example of weather condition icons as part of the application…
“To more fully illustrate this transmitted data minimization concept, an exemplary weather report plugin/channel 200 is shown in FIG. 2. This weather report may comprise, for example, a presentation on a wireless device 120 where a user has accessed the weather report for a given location using the wireless device 120. The icons 210 for various weather conditions (e.g., rain, snow, cloudy, sunny, etc.) and the page formatting information or template (e.g., where the icon appears in relation to the high and low temps, etc.) may be stored on the wireless device 120 at a time prior to accessing the weather report. To display the weather report on the wireless device 120, the wireless device 120 then only has to retrieve the forecast data from the data service provider 110 (which may in turn retrieve the forecast data from a content provider 100). In other words, the icons 210 and page formatting information do not have to be transmitted to the wireless device 120 to present the response to the user's request. Thus, the present embodiment achieves a reduction in the amount of data transmitted from the data content provider 110 to the wireless device 120 when a page is accessed, and also achieves a decrease in the amount of time required to respond to the user's request.” [0044]

Regarding claim 28 and 38
The method of claim 27, wherein the extensible region comprises an icon region having multiple icons, wherein each icon represents a financial service extension and is configured to initialize the display of an associated financial service extension in a full-screen region.

Edwards et al. teaches:
	Fig. 2 and icon region with multiple icons.

Example of customer information for a sales call and investment management plugins (financial service extensions)…
“The foregoing description of various embodiments of the invention has been presented for purposes of illustration and description. It is not intended to be exhaustive or to limit the invention to the precise form disclosed, and modifications and variations are possible in light of the above teachings or may be acquired from practice of the invention. By way of example, any number of plugins/channels may be provided--those set forth in the description above are thus a few examples of contemplated plugins/channels. Other such plugins/channels are also contemplated, such as a plugin/channel to access selected corporate databases (e.g., CRM), which would allow some personnel (e.g., sales department) to get up to the minute data on a customer before a sales call without having to possess the data on the wireless device 120. Additional plugins/channels contemplated include investment management plugins/channels (e.g., stock tickers/updates), sports information, rental car information/reservation plugins/channels, and information forwarding plugins/channels (e.g., to forward a reservation to one's secretary or other interested party). Thus, the embodiments were chosen and described in order to explain the principles of the invention and its practical application to enable one skilled in the art to utilize the invention in various embodiments and with various modifications as are suited to the particular use contemplated.” [0159]

Plugin (service extension) to initialize display with categories (icons) such as for “Business” (financial service extension)….
“Screen shots for a storyboard/news plugin/channel usable with the aforementioned launcher according to another embodiment of the present invention are shown in FIG. 8 (i.e. FIGS. 8A-8D). Preferably, the user has the ability to choose the categories of news, number of stories per category (3, 5 or 10) and either a full or summary story from the news setup screen shown in FIG. 8A. If the user chooses summary, the user can still choose to download the full story when viewing the summary. When the user selects a story the full or summary will be displayed (based on their selection in the setup screen).” [0114]

Where the full-screen region is used…
“The full story screen shown in FIG. 8D is similar to the summary screen shown in FIG. 8C except there is no `full story` button since the full story is already on the wireless device 120. If the user selected `full story` in the setup screen then this screen is displayed when the user chooses the story from the main story list. When they select done it takes the user back to the main list shown in FIG. 8B. The user can also download other components of the story, such as images, if such components are available.” [0117]

Regarding claim 29:


Edwards et al. teaches:
	Fig. 8A…

    PNG
    media_image3.png
    237
    241
    media_image3.png
    Greyscale


Regarding claims 30 and 39:
The method of claim 29 further comprising:
receiving a modification request at the interface to modify the extension; and

Edwards et al. teaches:
One example of user reprogram device (therefore modification at interface) for the weather plugin (extension)…
“Yet another embodiment of the present invention is directed at customization of a wireless device 120. Using the weather plugin/channel 200 shown in FIG. 2 as an example, a user may purchase this plugin/channel and reprogram a hard button on the wireless device 120 with the weather plugin/channel. Once reprogrammed, tapping the hard button once launches the weather plugin/channel 200 and tapping it twice launches the weather update (similar to a snappermail application). However, if the user has the launcher installed then the launcher could be reprogrammed on the hard button and two clicks button presses will launch the wireless updates for the plugins/channels. Other configurations are also contemplated, such as tapping on information, pushing a menu button on the wireless device 120, etc. In this regard, any means for activating a function may apply, such as activating a touch screen on the wireless device 120, using other navigation/input methods provided on the wireless device 120 (e.g., a 5 way navigation device as present on the Treo 600), etc.” [0067]

modifying the extension based on the modification request.

Launches the update based on the tapping (modification request)…
“Yet another embodiment of the present invention is directed at customization of a wireless device 120. Using the weather plugin/channel 200 shown in FIG. 2 as an example, a user may purchase this plugin/channel and reprogram a hard Once reprogrammed, tapping the hard button once launches the weather plugin/channel 200 and tapping it twice launches the weather update (similar to a snappermail application). However, if the user has the launcher installed then the launcher could be reprogrammed on the hard button and two clicks button presses will launch the wireless updates for the plugins/channels. Other configurations are also contemplated, such as tapping on information, pushing a menu button on the wireless device 120, etc. In this regard, any means for activating a function may apply, such as activating a touch screen on the wireless device 120, using other navigation/input methods provided on the wireless device 120 (e.g., a 5 way navigation device as present on the Treo 600), etc.” [0067]

Regarding claims 31 and 40:
The method of claim 29 further comprising: 
receiving a request at the interface to perform a service associated with the extension; and 

Edwards et al. teaches:
Search service provider (receiving a request at the screen shot (interface) for information…
“Screen shots are shown in FIG. 6 (i.e., FIGS. 6A-6G) for a flight information plugin/channel usable with the aforementioned launcher. In this regard, it should be appreciated that a user is preferably able to access data from a particular plugin/channel from different approaches to reach the ultimate information the user desires. For example, in the airline plugin/channel, a user can go by number, time, or airport. A user also has ability to search service provider for the necessary information (e.g., airline code for flight info) and upon selection the information is automatically added to the main search criteria.” [0086]

transmitting, to a server connected to a service provider device across a secure networked infrastructure, and in response to the received request, data associated with the request.

Information (data) automatically added…
“Screen shots are shown in FIG. 6 (i.e., FIGS. 6A-6G) for a flight information plugin/channel usable with the aforementioned launcher. In this regard, it should be appreciated that a user is preferably able to access data from a particular plugin/channel from different approaches to reach the ultimate information the user desires. For example, in the airline plugin/channel, a user can go by number, time, or airport. A user also has ability to search service provider for the necessary information (e.g., airline code for flight info) and upon selection the information is automatically added to the main search criteria.” [0086]

The combined references teach server and cloud and transmitting.  They do not teach secure network infrastructure.

Banga et al. also in the business of server, cloud and transmitting teaches:
“Embodiments of the invention provide a secure environment to prevent malicious code from affecting any lasting change in a computer system. Arbitrary code (either a web application or a native executable) runs inside an isolated operating system running on an isolated virtual machine. This code has no access to any other application (either a native application or a web application) being run by the user because those applications run in other operating systems running in separate virtual machines. Moreover, arbitrary code has access to only the specific part of the file system that is needed for correct execution of the code. Access to additional parts of the file system has to be provided by code that runs in VM0 (which is secure and fortified against unauthorized intrusion) and any increased access needs explicit authorization from the human user.” [0105]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to secure the system as taught by Banga et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Banga et al. who teaches the need to secure systems from malicious code.

Regarding claims 32 and 41:
The method of claim 29, wherein the received request is a request to view financial account information, perform an intra-account fund transfer, or perform a third-party service.

Edwards et al. teaches:
Third party services such as mapping/direction…
“To more fully illustrate this concept, data linking between a calendar/address book application and a mapping/driving direction channel/plugin is described below (typically involving data-linking of a channel/plugin to a third-party application). Wireless devices 120 can include mapping/driving direction channels/plugins such as the exemplary mapping/driving direction channel/plugin is shown in FIG. 4 (i.e., FIGS. 4A-4H). Wireless devices 120 can also include calendar/address book applications which include personal information management (PIM) applications, the address book provided in Palm operating system based devices, and the like. Other calendar/address book applications and mapping/driving direction channels/plugins are also contemplated.” [0054]

Regarding claims 33 and 42:
The method of claim 32 further comprising: receiving, in response to the transmitted data, a result of the received request; and displaying the result at the interface.

Edwards et al. teaches:
Look up information (receiving a response to transmitted data and present (display) directions or a map on the wireless device…
“A user may access his/her calendar to see upcoming appointments, such as a business trip to Kansas City, Mo. on Jul. 4, 2005. If the wireless device 120 is also equipped with the mapping/driving direction channel/plugin, the user may use the calendar/address book application to look up the Kansas City meeting information, which data is then used by the mapping/driving direction channel/plugin to present the user with driving directions or a map on the wireless device 120. This concept of data linking with the mapping/driving direction channel/plugin is described below in greater detail in reference to FIG. 4.” [0055]
	
Regarding claim 43:
A tangible, non-transitory computer-readable storage device for processing a service request associated with an extension, the storage device including a set of instructions that, when executed, cause at least one processor to: 

send, from a mobile device to a cloud platform comprising one or more web servers connected via a network, a request for an extension associated with a platform application on the mobile device, the request including data associated with the mobile device and the platform application, user-identifying information associated with a user of the mobile device, and information identifying a service provider associated with the extension; 
{From Applicant’s specification regarding extensions…
“In an exemplary embodiment, platform application 402 may be configured as a financial institution (e.g., banking) application. Platform application 402 may be configured to provide financial services to a consumer via hosting of one or more extensions 406. Extensions 406 may include one or more programs configured to be executed by processor 404 to make one or more services available within platform application 402. Extensions 406 may be pluggable software components configured to be loaded for use within platform application 402. For example, extensions 406 may be “plug-and-play” services that may be deployed over the air (e.g., via wireless carrier network 105) and accessed via platform application 402 with immediate availability. In this way, extensions 406 may be provided to mobile device 106 and platform application 402 in real-time, without updating of the platform application 402. Similarly, extensions 406 may be removed or deactivated (i.e., unplugged) such that they are no longer accessible via platform application 402.” [055]

Therefore pluggable software components or plug-and-play are extensions.}

Edwards et al. teaches:
Example of a server (cloud platform) for wireless communication…
“A wireless data access architecture according to a first embodiment of the present invention is shown in the block diagram of FIG. 1 (including subparts 1A and 1B). Generally, an "architecture" may refer to a server (e.g., a server at a data service provider) and components operating on the server and/or a wireless device. The architecture depicted in FIG. 1 includes a data service provider 110 (Handmark.com) in communication with a plurality of wireless devices 120 via a wireless communication link (e.g., wireless Internet). Additionally, the data service provider 110 may be in communication with one or more content providers 100 via a hardwired or wireless communication links (e.g., native Internet). This wireless data access architecture may be used with one or more of various embodiments of the present invention, with or without the noted processing capabilities summarized in FIG. 1B. Exemplary embodiments using this wireless data access architecture are described in greater detail below.” [0023]

Access data using wireless (mobile) device to request (therefore sending a request) for software component (platform application) of a weather report from a service provider…
“A method of presenting data for a software component on a wireless device 120 that takes advantage of a reduction in the amount of data transmitted between the wireless device 120 and the data service provider 110 is shown in the flow chart of FIG. 3. In particular, in step 310 data is accessed using the wireless device 120. Step 310 may comprise, for example, a user initiating a request for the weather report 200 shown in FIG. 2. To present the weather report 200 to the user, data must be provided by the data service provider 110 to the wireless device 120. This data can be divided into a first type and a second type as described below.” [0045]

Where the component may be a plugin (extension)…
“…Thus, it should be appreciated that the terms plugin and channel may be construed as data management sub routines of a higher level program referred to as an application…” [0022]

User preferences and data determined from prior usage of a wireless device by the user (user-identifying information) and location (data associated with mobile device location)…
“As described above, the wireless device 120 and/or the data service provider 110 may identify the first data type and second data type--e.g., as a result of interaction between the wireless device 120 and server at the data service provider 110. Preferably, step 320 is performed automatically on or by the provide user related data as part of step 320. User related data may include, for example: (i) user preferences expressly set by the user in an application on the wireless device 120; (ii) data determined from prior usage of an application or wireless device 120 by the user; (iii) data available from other applications on the wireless device 120 (such as location); or (iv) a combination of one or more of (i)-(iii). To illustrate, the wireless device 120 may provide a list of data available for presentation to the user, such as a listing of movie theaters with a given radius of the wireless device 120. The user may then select a subset of the list of data available, such as the user's preferred two movie theaters. The first data type then comprises the selected data (e.g., movie listings corresponding to the selected two movie theaters) and excludes the unselected data (e.g., movie listings corresponding to the other movie theaters). Other techniques for identifying the first and second data types are also contemplated.” [0047]

Contact the data service provider via communication link (therefore information identifying the service provider)…
“Once the first and second data types have been identified in step 320, the wireless device 120 (and/or system generally) then retrieves in step 330 data corresponding to the first data type from the data service provider 110. As an example, the wireless device 120 may contact the data service provider 110 via the wireless communication link, and request data corresponding to the first data type. The data service provider 110 may authenticate the contact from the wireless device 120 and maintain the contact (e.g., manage the wireless communication link) for the duration of communications between the data service provider 110 and the wireless device 120.” [0048] Inherent with contact the service provider is information identifying the service provider.

Where the weather report is a plugin (extension)…
“To more fully illustrate this transmitted data minimization concept, an exemplary weather report plugin/channel 200 is shown in FIG. 2. This weather report may comprise, for example, a presentation on a wireless device 120 where a user has accessed the weather report for a given location using the wireless device 120. The icons 210 for various weather conditions (e.g., rain, snow, cloudy, sunny, etc.) and the page formatting information or template (e.g., where the icon appears in relation to the high and low temps, etc.) may be stored on the wireless device 120 at a time prior to accessing the weather report. To display the weather report on the wireless device 120, the wireless device 120 then only has to retrieve the forecast data from the data service provider 110 (which may in turn retrieve the forecast data from a content provider 100). In other words, the icons 210 and page formatting information do not have to be transmitted to the wireless device 120 to present the response to the user's request. Thus, the present embodiment achieves a reduction in the amount of 

Another example of  enters the airline name (identifying a service provider)…
“Preferably, when the flight plugin/channel is launched it defaults to display the "Find a Flight by Flight Number" screen shown in FIG. 6A, and the date defaults to today's date. The user selects the date and enters the airline code and flight number to search for a flight. If the user does not know the airline code the user can press the "Lookup" button which will display the airline code lookup page. The user then enters the airline name, then presses the search button to retrieve a list of airlines shown in FIG. 6B. The user will select an airline and press the "OK" button which will take them back to the find a flight page with the airline code populated. The user will press the "Search" button to search for the flight information requested.” [0087]

See Cloud and Extension below.


receive, based on the request, data associated with the extension from the cloud platform, comprising configuration data including an extensible region in the platform application in which the extension is to be provided; 

Data provided (receiving data) for the weather report (plugin therefore extension) from the service provider (therefore cloud platform)…
“A method of presenting data for a software component on a wireless device 120 that takes advantage of a reduction in the amount of data transmitted between the wireless device 120 and the data service provider 110 is shown in the flow chart of FIG. 3. In particular, in step 310 data is accessed using the wireless device 120. Step 310 may comprise, for example, a user initiating a request for the weather report 200 shown in FIG. 2. To present the weather report 200 to the user, data must be provided by the data service provider 110 to the wireless device 120. This data can be divided into a first type and a second type as described below.” [0045]

Example of evaluate data type and re-categorize status/update information (therefore configuration data)…
“In step 320, the wireless device 120 (or application running on the wireless device 120) and/or the data service provider 110 identifies a first data type and a second data type used by the wireless device 120 to present the requested information. The first data type comprises data that must be retrieved from the data service provider 110. As an example, the first data type may comprise needed status/update information (e.g., the weather conditions for a given day). The second data type comprises necessary data that has already be retrieved by the wireless device 120, or that is otherwise present on the wireless device 120. the present embodiment may evaluate the first data type and re-categorize "current" status/update information as part of the second data type, as there is no need to update previously retrieved status/update information if the previously retrieved status/update information is already up to date. It is further contemplated that the first data type might include data corresponding to "new" data. As an example, at 9:00 am there may be ninety new news stories. At 10:00 am there may be only fifteen additional news stories or news stories that have changed. Hence, at 9:00 am data corresponding to ninety news stories falls into the first data type, at 10:00 am only fifteen news stories fall into the first data type.” [0046]

Another example of receiving configuration data…
“Upon receipt of the data from the data service provider 110, the wireless device 120 may interpret the data to determine whether any missing elements exist. Interpretation generally refers to an application on the wireless device 120 evaluating the received data to determine what other elements of the display are required (e.g., if the data code means sunny, the application has to determine that and know to display the sun image for that particular day). Missing elements can then be re-requested from the data service provider 110. When the data transmission is completed, the wireless device 120 may close the contact with the data service provider 110. Other forms of performing step 310 are also contemplated.” [0050]

determine, by the mobile device, an integration of the extension into the platform application based on the received configuration data, without updating the platform application;  
{From Applicant’s specification regarding without updating the platform application…
“In an exemplary embodiment, platform application 402 may be configured as a financial institution (e.g., banking) application. Platform application 402 may be configured to provide financial services to a consumer via hosting of one or more extensions 406. Extensions 406 may include one or more programs configured to be executed by processor 404 to make one or more services available within platform application 402. Extensions 406 may be pluggable software components configured to be loaded for use within platform application 402. For example, extensions 406 may be “plug-and-play” services that may be deployed over the air (e.g., via wireless carrier network 105) and accessed via platform application 402 with immediate availability. In this way, extensions 406 may be provided to mobile device 106 and platform application 402 in real-time, without updating of the platform application 402. Similarly, extensions 406 may be removed or deactivated (i.e., unplugged) such that they are no longer accessible via platform application 402.” [055]

Therefore pluggable software components or plug-and-play provide extensions without updating the platform application.}

Aware of existence of the plugin (determining an integration of an extension) by a launcher (mobile device) based on plugins, which manage content for a user (therefore have configuration data)…
“Various embodiments of the present invention are also directed at launchers, applications, channels, and plugins. Plugins typically manage a certain type of content for a user, such as Weather, News, Sports, Movies, 411, and Maps. A plugin may register itself in a registry on the wireless device 120, which allows a launcher (to be described) to be aware of the existence of the plugin and programmatically execute the plugin when desired. A channel typically manages user specified settings of the overall content. As such, channels often are provided as optional entities inside a given plugin. An example is a weather channel that resides in a weather plugin, where the channel is defined by geographic location or forecast type (e.g., 7-day forecast, 2 day detailed forecast, ski report, etc.). Applications comprise groupings of plugins and related channels. Thus, it should be appreciated that the terms plugin and channel may be construed as data management sub routines of a higher level program referred to as an application. As different providers may offer individual applications (with corresponding optional plugins and channels), a launcher may also be provided. A launcher is aware of the existence of applications, plugins and/or channels on a given wireless device, preferably by periodically checking a registry on the wireless device. For discussion purposes, launchers, applications, channels, and plugins (including 3rd party products corresponding to any one of these four) will be referred to collectively as "software components" as they each form one component of the software operable on a wireless device. It is contemplated to use various embodiments of the present invention with other software components, as would be readily understood by those of skill in the art after reading this disclosure.” [0022]

Example of using plugin (which Applicant’s specification teaches does not update platform application) by linking plugin to applications…
“According to another embodiment of the present invention, the wireless device 120 (in particular one or more applications running on the wireless device 120) may be provided with data linking capabilities for integrating one or more of various plugins/channels or applications on the wireless device 120. The phrase "data linking" refers to the wireless device 120 (or application running on the wireless device 120) having the capability to link data between or exchange data with multiple resources on the wireless device 120, including between an application launcher and an application or plugin/channel in an application, between a plugin/channel and another plugin/channel in the same or different application, between an application (or any plugin/channel within the application) and other applications (e.g., 3rd party software) on the wireless device 120, or some combination of these exchanges. This allows a user to seamlessly move from one software component to another 


display, based on the determined integration and at the mobile device, the extension within the platform application, wherein the displayed extension comprises an interface configured to receive a user input and initiate a request for data from the service provider via the cloud platform; 


[No Patentable Weight is given to intended use language of “wherein the displayed extension comprises an interface configured to receive a user input and initiate a request for data…” as the user never inputs a request.]

“To more fully illustrate this concept, data linking between a calendar/address book application and a mapping/driving direction channel/plugin is described below (typically involving data-linking of a channel/plugin to a third-party application). Wireless devices 120 can include mapping/driving direction channels/plugins such as the exemplary mapping/driving direction channel/plugin is shown in FIG. 4 (i.e., FIGS. 4A-4H). Wireless devices 120 can also include calendar/address book applications which include personal information management (PIM) applications, the address book provided in Palm operating system based devices, and the like. Other calendar/address book applications and mapping/driving direction channels/plugins are also contemplated.” [0054]

Example of displaying extension (mapping/driving) on a wireless (mobile) device, with an interface to “AddIt” or “DirectIt” (receive a user input) for mapping/driving direction… 

    PNG
    media_image1.png
    514
    582
    media_image1.png
    Greyscale

Initiates a request to service provider to produce directions…
“By way of example, when the address of the plant for the Kansas City, Mo. visit is displayed originally by pulling up the appointment information in the calendar/address book application, the present embodiment may provide the user with a plurality of navigation and/or interaction options such as links, buttons or menu selection items (MapIt [to channel data linking], AddIt [to 3rd party application data linking], DialIt [to 3rd party application data linking], and/or DirectIt [to channel data linking], etc.) (FIG. 4A). The MapIt function automatically loads a mapping plugin/channel in the application, populates the required fields, and initiates a request to the data service provider 110 to return a map. The DirectIt function automatically loads a driving direction plugin/channel in the application, populates the required fields, and initiates a request to the data service provider 110 to produce directions as will be described in regards to further embodiments below. The AddIt function automatically adds the contact information to the any third-party address book application on the wireless device 120. Finally, the DialIt function automatically dials the telephone number provided in contact information (whether or not the user stored the information in the wireless device's address book) using wireless voice capabilities in the wireless device 120, if available. In all four of these functions, information is linked from the appointment to the follow on applications or channels/plugins--i.e., an application, including the plugins/channels, and other applications on the wireless device 120 are "data linked" to provide the user with more efficiency and greater functionality in the use of the wireless device 120.” [0056]

receiving a request at an interface of the mobile device to perform a service associated with the extension; and 

The above teaches “Addit” and “Directit” as just two examples of request and extension.

transmitting, over a secure networked infrastructure and in response to the received request, data associated with the request to the cloud platform. 

Example of initiates a request (transmitting) to service provider to return a map (data associated with the request)…
“By way of example, when the address of the plant for the Kansas City, Mo. visit is displayed originally by pulling up the appointment information in the calendar/address book application, the present embodiment may provide the user with a plurality of navigation and/or interaction options such as links, buttons or menu selection items (MapIt [to channel data linking], AddIt [to 3rd party application data linking], DialIt [to 3rd party application data linking], and/or DirectIt [to channel data linking], etc.) (FIG. 4A). The MapIt function automatically loads a mapping plugin/channel in the application, populates the required fields, and initiates a request to the data service provider 110 to return a map. The DirectIt function automatically loads a driving direction plugin/channel in the application, populates the required fields, and initiates a request to the data service provider 110 to produce directions as will be described in regards to further embodiments below. The AddIt function automatically adds the contact information to the any third-party address book application on the wireless device 120. Finally, the DialIt function automatically dials the telephone number provided in contact information (whether or not the user stored the information in the wireless device's address book) using wireless voice capabilities in the wireless device 120, if available. In all four of these functions, information is linked from the appointment to the follow on applications or channels/plugins--i.e., an application, including the plugins/channels, and other applications on the wireless device 120 are "data linked" to provide the user with more efficiency and greater functionality in the use of the wireless device 120.” [0056]

	See Secure below.

Cloud and Extensions
Edwards et al. teaches plugins and servers.  They literally do not use the words “cloud” or “extension,” even though Applicant’s disclosure teaches plug and play as extensions and a cloud as a web server, which Edwards does teach.

Banga et al. also in the business of plugins and servers literally teaches cloud and extension:
Server as a “cloud” or web server…
“In an embodiment, client 200 may correspond to a server. Thus, while use of the term "client" in other contexts might exclude an interpretation that includes a server, as broadly used herein, client 200 may be client 200 include a web server, an application server, a file server, and a cloud server. Indeed, implementing embodiments of the invention upon a server may yield many benefits. The micro-virtualization techniques employed by embodiments provide an efficient mechanism for eliminating the risk of executing untrusted code and/or interpreting untrusted data in accordance with different policies to manage such risk. As such, a device, such as a server, which interacts with (a) numerous sources of untrusted code and/or data and/or (b) two or more corporate entities having different policies towards managing the risk of untrusted code and/or data, may benefit from embodiments of the invention.”

Typical PC installs fair amount of software such as plugins and “extensions”…
“In the normal operation of a typical PC, a fair amount of after-market software is installed. Such after-market software installed on a PC generally falls into one of two categories, namely (a) validated software (packages or straight executables) installed by the IT administrator of the PC or (b) end-user installed software (including web browser plugins & extensions, more complex software packages that go through an explicit install phase, and straight executables that can be executed without an explicit installation phase). Note that end-user installed software may be signed (by a verifiable, known vendor) or unsigned.” [0081]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Edwards the ability to use “cloud” and “extension” as taught by Banga et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Banga et al. who teaches there is a fair amount of plugins and extensions for typical PC and the need to deliver them to customers, which cloud or web server would do.
	
	Secure
The combined references teach server and cloud and transmitting.  They do not teach secure network infrastructure.

Banga et al. also in the business of server, cloud and transmitting teaches:
“Embodiments of the invention provide a secure environment to prevent malicious code from affecting any lasting change in a computer system. Arbitrary code (either a web application or a native executable) runs inside an isolated operating system running on an isolated virtual machine. This code has no access to any other application (either a native application or a web application) being run by the user because those applications run in other operating systems running in separate virtual machines. Moreover, arbitrary code has access to only the specific part of the file system that is needed for correct execution of the code. Access to additional parts of the file system has to be provided by code that runs in VM0 (which is secure and fortified against unauthorized intrusion) and any increased access needs explicit authorization from the human user.” [0105]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to secure the system as taught by Banga et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Banga et al. who teaches the need to secure systems from malicious code.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least extensions and service provider:
US-20100161724-A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693